DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1A-1C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 8, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 2012/0293735), provided in IDS.
Jung et al. disclose (Fig. 3):

    PNG
    media_image1.png
    601
    709
    media_image1.png
    Greyscale

Claim 1:	A device, comprising: 
a liquid crystal (“LC”) layer 120 having a gradient refractive index distribution
an electrode layer 151 coupled to the LC layer
wherein the electrode layer 151 includes a plurality of electrodes separated by one or more gaps masked by a light shielding material 153
Claim 3:
wherein the one or more gaps are covered by the light shielding material (Fig. 3)
Claim 8:
	Since there are only either organic or inorganic materials, the light shielding material 153 would include at least one of an organic material or an inorganic material.
Claim 18:
wherein the light shielding material includes a black matrix (par. [0038])
Claim 20:
wherein the electrodes 151 are configured to substantially transmit a light incident onto the electrode layer, and the light shielding material 153 is configured to substantially block the light incident onto the electrode layer from being transmitted through the one or more gaps of the electrode layer (Fig. 3)
Claims 1, 3, 11-12, 14-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 2015/0077669), provided in IDS.
Wu discloses (Fig. 2a):
Claim 1:	A device, comprising: 
a liquid crystal (“LC”) layer 200 having a gradient refractive index distribution
an electrode layer 205 coupled to the LC layer
wherein the electrode layer includes a plurality of electrodes 2051 separated by one or more gaps (Examiner notes: a gap formed between two electrodes 2051 of two adjacent sub-pixels 201) masked by a light shielding material 102

    PNG
    media_image2.png
    387
    645
    media_image2.png
    Greyscale

Claim 3:
wherein the one or more gaps are covered by the light shielding material 102
Claim 11:
wherein the plurality of electrodes 2051 are stripe-shaped electrodes arranged in parallel (par. [0037])
Claim 12:
wherein the electrode layer 205 is a first electrode layer, the device further comprises a second electrode layer 204 disposed opposite to the first electrode layer
Claim 14:
wherein the electrodes 2051 included in the first electrode layer 205 are first electrodes, the one or more gaps between the first electrodes are first gaps, and the second electrode layer 204 includes a plurality of second electrodes separated by one or more second gaps (Examiner notes: a gap formed between two electrodes 204 of two adjacent sub-pixels 201)
Claim 15:
wherein the one or more second gaps are masked by the light shielding material 102 (Fig. 2a)
Claim 16:
wherein the second electrodes included in the second electrode layer are substantially aligned with the first electrodes included in the first electrode layer (Fig. 2a)
Claim 18:
wherein the light shielding material includes a black matrix (par. [0029])
Claim 20:
wherein the electrodes are configured to substantially transmit a light incident onto the electrode layer, and the light shielding material is configured to substantially block the light incident onto the electrode layer from being transmitted through the one or more gaps of the electrode layer
Claims 1, 3, 5-6, 10, 12, 14-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2016/0085118), provided in IDS.
Lee discloses (Fig. 4A and 5):
Claim 1:	A device, comprising: 
a liquid crystal (“LC”) layer 440 having a gradient refractive index distribution
an electrode layer 442 coupled to the LC layer
wherein the electrode layer includes a plurality of electrodes separated by one or more gaps masked by a light shielding material 452 and 454


    PNG
    media_image3.png
    629
    710
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    528
    706
    media_image4.png
    Greyscale

Claim 3:
wherein the one or more gaps are covered by the light shielding material 452 and 454
Claims 5-6:
wherein the light shielding material is configured to substantially absorb a light within a predetermined wavelength range; or wherein the light shielding material is configured to substantially reflect a light within a predetermined wavelength range (Fig. 19; par. [0109])
Claim 10:
wherein the gradient refractive index distribution of the LC layer is in a direction perpendicular to a thickness direction of the LC layer (Fig. 5)
Claim 12:
wherein the electrode layer 442 is a first electrode layer, the device further comprises a second electrode layer 444 disposed opposite to the first electrode layer (Fig. 4A)
Claim 14:
wherein the electrodes 442 included in the first electrode layer are first electrodes, the one or more gaps between the first electrodes are first gaps, and the second electrode layer 444 includes a plurality of second electrodes separated by one or more second gaps (Fig. 4A)
Claim 15:
wherein the one or more second gaps are masked by the light shielding material 452 (Fig. 4A)
Claim 17:
wherein the second electrodes 444 included in the second electrode layer are partially offset from the first electrodes 442 included in the first electrode layer (Fig. 4A)
Claims 1, 12-13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2019/0121192).
Li et al. disclose (Fig. 2):

    PNG
    media_image5.png
    359
    638
    media_image5.png
    Greyscale

Claim 1:	A device, comprising: 
a liquid crystal (“LC”) layer 5 having a gradient refractive index distribution
an electrode layer 08 coupled to the LC layer
wherein the electrode layer includes a plurality of electrodes separated by one or more gaps masked by a light shielding material 03 and 04
Claim 12:
wherein the electrode layer 08 is a first electrode layer, the device further comprises a second electrode layer 07 disposed opposite to the first electrode layer (Examiner notes: the second electrode layer 07 disposed opposite to the first electrode layer 08 through the insulating layer 012; Fig. 2)
Claim 13:
wherein the second electrode layer 07 includes a continuous planar electrode (Fig. 2)
Claim 19:
wherein the device is an LC grating (par. [0045])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2012/0293735), provided in IDS.
Claims 2 and 4:
	Jung et al. disclose (Fig. 3) the one or more gaps are covered by the light shielding material 153. 
	Jung et al. do not explicitly disclose the one or more gaps are filled with the light shielding material.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the one or more gaps filled with the light shielding material.
	Doing so would improve the level of absorption.
Claim 9:
	Jung et al. do not explicitly disclose wherein the light shielding material includes at least one a resin, a metal, or a polymer doped with dyes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light shielding material included at least one a resin, or a polymer doped with dyes since these materials are conventional materials for black matrix. The rationale would have been to use a known method or technique to achieve predictable results.
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2015/0077669), provided in IDS.
Claim 7:
	Wu does not explicitly disclose wherein a width of the light shielding material is in a range of about 300 nm to about 3 μm.
	However, Wu discloses a display device aimed at having a high resolution pixel array structure (par. [0004]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the distance between two pixel electrodes falls into the range of about 300 nm to about 3 μm (thus, to have the width of the light shielding materials in said range), as this would be typical for such device.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871           

-- September 29, 2022